Citation Nr: 1028908	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  04-04 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for bilateral pes 
valgoplanus (claimed as a foot disability). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1979 to March 1981.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States Court 
of Appeals for Veterans Claims (Court).  The case was originally 
before the Board on appeal from a September 2005 rating decision 
by the Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) which denied the petition to reopen the claim seeking 
service connection for bilateral foot disability.  In February 
2007, a Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims file.  A 
May 2007 Board decision denied the Veteran's claim.  He appealed 
that decision to the Court.  In a July 2008 Decision, the Court 
vacated the May 2007 Board decision, and remanded the matter for 
readjudication consistent with the instructions outlined in the 
June 2008 Joint Motion by the parties.  In November 2008 and 
March 2010 this matter was remanded for additional development. 


FINDINGS OF FACT

1.  An unappealed September 2003 rating decision declined to 
reopen the Veteran's claim seeking service connection for 
bilateral pes valgoplanus which was previously denied on the 
bases that such disorder pre-existed, and was not aggravated 
beyond normal progression by, his service.  

2.  Evidence received since the September 2003 decision does not 
tend to show that the Veteran's pes valgoplanus was aggravated 
beyond normal progression by service, does not relate to an 
unestablished fact necessary to substantiate the claim seeking 
service connection for bilateral pes valgoplanus, and does not 
raise a reasonable possibility of substantiating the claim.





CONCLUSION OF LAW

New and material evidence has not been received, and the claim 
seeking service connection for bilateral pes valgoplanus may not 
be reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).

The Court has held that VCAA notice in a claim to reopen must 
include (with some degree of specificity) notice of the basis for 
the prior denial of the claim, notice of the evidence and 
information necessary to reopen the claim, and notice of the 
evidence and information necessary to establish the underlying 
claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Pursuant to the June 2008 Joint Remand and the November 2008 
Board's remand, a letter in December 2008 provided the Veteran 
Kent-compliant notice, including of what was necessary to 
establish the underlying claim of service connection, and of his 
and VA's responsibilities in claims development.  The letter 
specifically advised the Veteran that to reopen the claim he 
needed to submit new and material evidence, and of the bases for 
the prior denial of the claim.  Although complete notice of what 
is needed to reopen the claim was not provided before the initial 
unfavorable decision in the matter, essentially complete notice 
was provided after the Board's remand, and the claim to reopen 
was thereafter readjudicated.  See December 2009 supplemental 
statement of the case.  Consequently, any earlier notice defect 
is cured, and the Veteran is not prejudiced by such defect.   See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).

Given that the claim to reopen is being denied, whether or not 
the Veteran received timely notice regarding disability ratings 
and effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)) is moot.  Regardless, such notice was 
provided in the December 2008 VCAA letter.

Regarding VA's duty to assist, the Veteran was asked (via the 
December 2008 VCAA letter - as well as an additional March 2010 
duty to assist letter - pursuant to the March 2010 Board remand), 
to provide additional information in order to help substantiate 
his claim.  Specifically, he was asked to complete and return the 
attached Authorization and Consent to Release Information form, 
in order for the RO to contact his private podiatrist, Dr. C. F. 
regarding the February 2006 letter submitted in support of the 
claim; as well as to obtain all of the associated private 
treatment records.  He did not respond (significantly, the March 
2010 remand emphasized the importance of obtaining this 
information).  Consequently a decision on the merits of the claim 
must be made without the benefit of such evidence.  The Court has 
held that, "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Notably, in a claim to reopen, the duty to assist by arranging 
for a VA examination or obtaining a medical opinion does not 
attach until the previously denied claim has been reopened.  
38 C.F.R. § 3.159(c)(4)(iii).  The Board finds that VA has met 
its assistance obligations in this case.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

Generally, a rating decision denying a claim for VA benefits that 
is not appealed is final based on the evidence of record at the 
time of the decision, and may not be reopened or allowed based on 
such evidence.  38 U.S.C.A. § 7105.  However, if new and material 
evidence is presented or secured with respect to the claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  This regulation was revised effective for 
claims to reopen filed on and after August 29, 2001.  Since the 
instant claim to reopen was filed after that date (in August 
2005), the current definition applies. 

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence already of record when 
the last final denial of the claim was made, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

An October 1981 rating decision denied service connection for 
bilateral pes valgoplanus on the bases that such disorder pre-
existed, and was not aggravated beyond normal progression by, the 
Veteran's service.  The Veteran was notified of the October 1981 
rating decision and of his right to appeal it.  He did not do so, 
and it became final.  38 U.S.C.A. § 7105.

In June 1990, the Veteran petitioned to reopen the claim seeking 
service connection for bilateral pes planus.  In June 1990 he was 
notified that his petition was denied because he did not submit 
new and material evidence, and an attachment advised the Veteran 
of his appellate rights.  

In November 1992, the Veteran petitioned to reopen the claim 
seeking service connection for bilateral pes planus.  A March 
1993 rating decision denied the petition to reopen.  The Veteran 
was notified of the decision and of his right to appeal it.  He 
did not do so, and it became final. 

In March 1999, the Veteran petitioned to reopen the claim seeking 
service connection for his feet.  A December 1999 rating decision 
denied the petition to reopen and he was notified of the decision 
and of his right to appeal.  He did not do so, and it became 
final.

In June 2003, the Veteran petitioned to reopen the claim seeking 
service connection for his bilateral feet.  A September 2003 
rating decision denied the petition to reopen and he was notified 
of the decision and of his right to appeal.  He did not do and 
the decision became final.  

In August 2005, the Veteran petitioned to reopen the claim 
seeking service connection for his feet.  A September 2005 
decision denied the petition to reopen and he subsequently 
perfected an appeal to the Board on this issue.  


The September 2003 rating decision was the noted last final 
decision with respect to the Veteran's pes valgoplanus.  Evidence 
of record at the time of the September 2003 rating decision 
consisted essentially of the Veteran's service treatment records 
which include: service entrance examination which shows pes 
planus moderately severe with hallux valgus; several visits for 
treatment for pes planus; Medical Board proceedings which show 
the Veteran is unfit for duty because of pes valgoplanus (such 
was noted to have existed prior to service and was not aggravated 
beyond the normal progression that would have been expected); 
April 1981, October 1998 and May to August 2003 VA treatment 
records, February 2003 medical records from R. S., M.D., and 
statements from the Veteran.  Evidence received since the 
September 2003 rating decision consists of September 2000 to 
December 2006 and August 2008 to March 2010 VA treatment records, 
a February 2006 letter from C. F., D.P.M., the Veteran's 
testimony from the February 2007 hearing, and his personal 
statements.

As the claim was previously denied because pes planus was shown 
to have pre-existed service and was not aggravated (beyond normal 
progression) by service, for evidence received to be new and 
material, it must relate to these unestablished facts, i.e., it 
must tend to show that pes planus did not exist prior to service 
or that such increased in severity during (was aggravated beyond 
normal progression by) service. 

The VA treatment records, the letter from C. F., D.P.M., his 
testimony and statements submitted are new to the extent that 
they were not previously of record and considered by the RO in 
September 2003.  However, they are not material evidence as they 
do not relate to an unestablished fact necessary to substantiate 
the claim.  None of the VA records specifically pertain to pes 
planus; thus, they cannot be material to the claim.  

As to the Veteran's statements and testimony, such evidence 
cannot serve to provide a competent link between the post-service 
medical disability and service.  Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).

The February 21, 2006 letter from his private podiatrist relays 
an already confirmed diagnosis of pes planus valgus.     

As noted in previous remands, the February 2006 letter from Dr. 
C. F. that was submitted in support of the Veteran's bilateral 
pes valgoplanus claim indicated that service clearly aggravated 
his bilateral foot condition.  Dr. C. F. stated that the Veteran 
presented to him in acute foot pain in December 2006.  Based on 
the dates, the Board found the letter "inherently incredible".  
The Joint Motion found that the Board should have considered 
whether or not the December 2006 date was a misprint (i.e. should 
have stated December 2005 or some other year).  The Board cannot 
guess as to which date was meant.  Notably, the November 2008 
Board remand clearly instructed that the RO/AMC provide Dr. C. F. 
the opportunity to correct the February 2006 letter and to 
provide a rationale for his opinion as to the service aggravation 
of the Veteran's bilateral foot disability.  Additionally, all 
pertinent medical records from this doctor since the onset of 
treatment to the present were to be obtained and associated with 
the claims file.  However, as noted, the Veteran did not respond 
to the December 2008 letter which asked that he provide the 
necessary releases for any private records in order to contact 
this doctor for pertinent records and any other information about 
him.  He also did not respond to a March 2010 letter (requesting 
the same information - sent in pursuant to the March 2010 
remand).  Consequently, as noted, the Board has no recourse but 
to decide the case without the benefit of this very important 
information.

As the letter from Dr. C. F. contains obvious error and thereby 
destroying its credibility, the Board rejects it and finds that 
this letter is not new and material.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is new 
and material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness).

As no further evidence has been received in connection with the 
instant claim to reopen, the Board must find that no evidence 
received since the September 2003 rating decision relates to the 
unestablished facts necessary to substantiate the claim (i.e., 
that the Veteran's bilateral foot disability did not pre-
exist service or that it was aggravated by (increased in 
severity beyond natural progression during) service), and 
that the evidence received since the September 2003 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for bilateral pes 
valgoplanus.  Accordingly, the evidence received since the 
September 2003 rating decision cannot be found new and material, 
and the claim of service connection for bilateral pes valgoplanus 
may not be reopened.


ORDER

The appeal to reopen a claim seeking service connection for 
bilateral pes valgoplanus is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


